DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 17 are objected to because of the following informalities:

In claim 11, the phrase “sound-dampening baffle and lighting apparatus” on lines 1-2, should be changed to – sound-dampening light fixture --. 
In claim 17, the phrase “the lights” on line 8, should be changed to – the one or more lights --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luxxbox (“VAPOR ECHO CYLINDER (LX-VEC)”, “Vapor Echo Cylinder”, https://www.luxxbox.com/product/vapor-echo-cylinder/, published August 24, 2013, hereinafter “Luxxbox”) in view of Vissenberg et al.(US 20130003409 A1, hereinafter,”Vissenberg”).
Note: attached data sheet of VAPOR ECHO CYLINDER (LX-VEC) contains figures that have been re-labeled by the Examiner as figures 1-18 in order to clearly show the teachings of Luxxbox.

Regarding claim 1, Luxxbox teaches a sound-dampening light fixture (Vapor Echo Cylinder, see figures 1-18 as labeled by Examiner in attached data sheet), comprising: 
a structural center portion (frame as annotated in figure 17 below) that includes a light source (high performance LED, power cord, canopy and OB driver as annotated figure below, and seen in figure 1-4 and 7-10); 
at least one interconnecting ring (ring) that includes a plurality of connection points (see points in annotated figure below) for connecting one or more panels (see panels in annotated figure below) to the interconnecting ring (ring); and
the one or more panels (panels) arranged circumferentially around (as seen in figure below) the structural center portion (center portion), connected to the interconnecting ring (ring) at the connection points (points), wherein the panels (panels) are arranged at angles (see sample angles a, b, c, d… of panels as annotated in figure below) that are designed to dampen sound waves (see dampening of sound waves shown in figure 11 of datasheet), the panels (panels) being constructed from material (PET, see datasheet) that further dampens sound waves coming into contact therewith (see material, PET and acoustic properties in page 4 of datasheet). 

Vissenberg teaches a device (luminaire 1) in the same field of endeavor (see ¶ 1) having a light source (light sources 4-5) and further including: 
a housing (formed by lighting module 2, intermediate surface 15 and first reflective surface 17) for the light source (4-5).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate a housing as taught by Vissenberg for the light source of Luxxbox, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification to protect the light source from damage and to position light source for direct or indirect illumination, as envisioned by Luxxbox.

Figure 17 of Luxxbox with Examiners annotations has been reproduced below:

    PNG
    media_image1.png
    669
    716
    media_image1.png
    Greyscale


Regarding claim 2, Luxxbox teaches wherein the one or more panels (panels) are manufactured in a shape (see shape of Vapor Echo Cylinder) that is designed to further dampen sound waves coming into contact with the light fixture (Vapor Echo Cylinder, see type and key benefits in page 1 of datasheet). 

Regarding claim 3, Luxxbox teaches wherein the sound-dampening light fixture (the Vapor Echo Cylinder) is connected to at least one other (as seen in figures of web 

Regarding claim 8, Luxxbox does not explicitly teach wherein the structural center portion is constructed from a translucent material that allows light to be emitted therethrough. 
Vissenberg teaches wherein the structural center portion (center portion of 1) is constructed from a translucent material (15) that allows light to be emitted therethrough (as direct light ). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate a housing as taught by Vissenberg for the light source of Luxxbox in order to protect the light sources and to aid with light distribution. One of ordinary skill in the art would have been motivated to make this modification to protect the light source from damage and to position light source for direct or indirect illumination, as envisioned by Luxxbox.

Regarding claim 9, Luxxbox teaches wherein a plurality of sound-dampening light fixtures (see plurality of Vapor Echo Cylinder have been linked via the ceiling in the interior space as seen in attached web page 1) are linked together in a formation that itself is designed to reduce sound vibrations (since the goal is to “REDUCE NOISE AND INCREASE PRODUCTIVITY”, as seen in attached web page 1). 

Regarding claim 10, Luxxbox teaches further comprising a light controller (OB driver) configured to control one or more properties (at least dimming, see page 1 of datasheet) of the light source (LED). 

Regarding claim 11, Luxxbox teaches wherein the sound-dampening baffle and lighting apparatus (Vapor Echo Cylinder) is designed to dampen sounds between approximately 250 and 4,000 Hz (note: sound absorption graph of figure 12 wherein the effective area of sound suppression spans between about 250 to 4000 hz.). 

Regarding claim 12, Luxxbox teaches method of manufacturing a sound-dampening light fixture (Vapor Echo Cylinder, see figures 1-18 as labeled by Examiner in attached data sheet), the method comprising: 
providing a structural center portion (see center portion as annotated in figure 17 above) that includes for a light source (high performance LED, power cord, canopy and OB driver as annotated figure below, and seen in figure 1-4 and 7-10); 
positioning at least one interconnecting ring (see ring in annotated figure above) around the structural center portion (center portion), the interconnecting ring (ring) having a plurality of connection points (see points in annotated figure above) for connecting one or more panels (see panels in annotated figure above) to the interconnecting ring (ring); and 
connecting the one or more panels (panels) circumferentially around (as seen in figure 1) the structural center portion (center portion) at the connection points (points) of 

Vissenberg teaches a device (luminaire 1) in the same field of endeavor (see ¶ 1) having a light source (light sources 4-5) and further including: 
a housing (formed by lighting module 2, intermediate surface 15 and first reflective surface 17) for the light source (4-5).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate a housing as taught by Vissenberg for the light source of Luxxbox, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification to protect the light source from damage and to position light source for direct or indirect illumination, as envisioned by Luxxbox.

Regarding claim 15, Luxxbox teaches wherein the sound-dampening light fixture (Vapor Echo Cylinder) is attached to a ceiling mount (ceiling mount is not show in the drawings but it is necessarily included to the upper end of hanging wires, better seen in figure 1) via a support line (hanging wires), and wherein a first end (upper end of hanging wires) of the support line (hanging wire) is attached to the ceiling mount (ceiling mount) and a second end (lower end of hanging wires) of the support line (hanging wires) is attached to a mount (mount is not show in the drawings but it is necessarily included to the lower end of hanging wires) on the structural center portion (center portion). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Luxxbox in view of Vissenberg , as applied to claims 1 and 3 above, and further in view of Putt et al. (US 6780356 A1, hereinafter, “Putt”).

Regarding claims 4-5, Luxxbox teaches wherein the interconnecting member (ceiling and hanging wires) that connects the sound-dampening light fixture (the Vapor Echo Cylinder) and the at least one other sound-dampening light fixture (another Vapor Echo Cylinder); and 
wherein the sound-dampening material comprises felted polyethylene terephthalate (PET) fibers. 

Luxxbox does not teach wherein the interconnecting member is constructed using the sound-dampening material. 
Putt teaches a ceiling (ceiling, see col 1, lines 24-25) forming an interconnecting member (Acoustical panel, see figure 2);
wherein the interconnecting member (acoustical panel) is constructed using the sound-dampening material (polyester fibers; (typically polyethylene terephthalate PET); and 
wherein the sound-dampening material (polyester fibers) comprises felted polyethylene terephthalate (PET) fibers (see col, lines ). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to utilize a ceiling with interconnecting member as taught by Putt into the teachings of Luxxbox, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to utilize a sound dampening interconnecting member to further absorb sound waves, and provide a more pleasant environment.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Luxxbox in view of Vissenberg , as applied to claim 1 above, and further in view of Witz Sidney. (US 3364349 A1, hereinafter, “Witz”).

Regarding claims 6-7, Luxxbox does not explicitly teach wherein the sound-dampening light fixture includes first and second interconnecting rings positioned at a top end and a bottom end of the structural center portion; and 
wherein the one or more panels are connected to each of the first and second interconnecting rings at the top end and the bottom end of the structural center portion. 

Witz teaches a device (lamp shade, see figures 1-6) in the same field of endeavor (see col 1, lines 24-32) having panels (elongated members 12a) attached to a structural center portion (central hub 20);
wherein the sound-dampening light fixture (lamp shade) includes first and second interconnecting rings (rings 14 and 16) positioned at a top end (14 at the top end of the shade) and a bottom end (16 at the bottom end of the shade) of the structural center portion (20); and 
wherein the one or more panels (12a) are connected to each of the first and second interconnecting rings (14 and 16) at the top end (top end of 20) and the bottom end (bottom end of 20) of the structural center portion (20). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the rings as taught by Witz into the teachings of Luxxbox in order to provide means to easily replace panels from the fixture and to structurally maintain the fixture’s shape. One of ordinary skill in the art would have been motivated to make this modification to provide a stronger support that assists positioning the panels.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Luxxbox in view of Vissenberg , as applied to claim 12 above, and further in view of Leviel Jean. (FR 2405427 A1, hereinafter, “Leviel”).

Regarding claim 16, Luxxbox teaches wherein the connection points (points) of the interconnecting ring (ring) comprise snap-fit connections or magnetic connections where one or more magnets embedded in the panels align with one or more magnets embedded in the interconnecting ring. 
Leviel teaches a device (lamp shade, see figures 1-4) having connection points (see points of wire ring 4 connecting to U-shaped rubber mouldings 8); 
wherein the connection points (points of 4) of the interconnecting ring (4) comprise snap-fit connections (8, see plastics sheet with channel strips which snap over mounting rings)  
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate snap-fit connections as taught by Leviel into the teachings of Luxxbox, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to .

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luxxbox in view of Park et al. (US 20150366020 A1, hereinafter, “Park”).

Regarding claim 17, Luxxbox teaches sound-dampening lighting apparatus (Vapor Echo Cylinder, see figures 1-18 as labeled by Examiner in attached data sheet), comprising:
 an interior frame (frame) that provides structural support (since the frame connects the plurality of panels and light source to the hanging wires) for one or more external panels (see panels in annotated figure above); 
a hanging apparatus (see hanging wires, not labeled but seen in figure 1) connected to the interior frame (frame); 
an interconnecting ring (see ring in annotated figure above) that includes a plurality of connection points (see points in annotated figure above) for connecting the one or more external panels (panels) to the interior frame (frame), the panels extending laterally away (see bent portions of each panels directly connected to the ring and extending the body of each panel away from the frame) from the interior frame (frame); 
one or more lights (high performance LED) mounted on the interior frame (frame), the lights (high performance LED); and 
a controller (OB driver) electrically connected to the one or more lights (high performance LED). 

Luxxbox does not teach the lights being programmable to cast light in a variety of directions; and the controller being configured to direct light from the one or more lights in one or more specified directions. 
Park teaches a device (lighting apparatus 10, see figure 5) having one or more lights (light sources 243 and 263) and a controller (controller 50); 
the lights (light sources 243 and 263) being programmable (at least by activation and deactivation of light sources) to cast light in a variety of directions (inwards, upwards and downwards); and the controller (50) being configured to direct light from the one or more lights (243 and 263) in one or more specified directions (inwards, upwards and downwards). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to direct light as taught by Park into the teachings of Luxxbox in order to emit light in a variety of direction and thus customize light emission. One of ordinary skill in the art would have been motivated to make this modification to exert superior functions than the general lighting apparatus such as the existing fluorescent lamps.

Regarding claim 18, Luxxbox teaches wherein the one or more lights (high performance LED) comprise a light emitting diode (LED). 
Luxxbox does not explicitly teach wherein the one or more lights is a light emitting diode (LED) strip comprising a plurality of LED lights. 
Park teaches wherein the one or more lights (243 and 263) is a light emitting diode (LED) strip (see strip of LEDs in figure 5) comprising a plurality of LED lights (see plurality of LEDs 243, 263). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to direct light as taught by Park into the teachings of Luxxbox in order to emit light in a variety of direction and thus customize light emission. One of ordinary skill in the art would have been motivated to make this modification to exert superior functions than the general lighting apparatus such as the existing fluorescent lamps.

Regarding claim 20, Luxxbox does not explicitly teach wherein the lighting apparatus is designed for a specified room according to one or more room characteristics, such that a specified minimum amount of light is provided by the lighting apparatus and a minimum amount of sound dampening is provided for the room.
However, one of ordinary skill would have recognized, the device of Luxxbox is able to provide limited amount of illumination and sound dampening, therefore in order to provide efficient illumination and sound absorption in larger environments, two or more fixtures arranged in specific manner may be needed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to utilize as many lighting apparatus taught by Luxxbox to effectively illuminate and reduce environmental noise for the particular dimensions and shape of a room. Moreover, arranging lighting apparatuses would have .

Allowable Subject Matter
Claims 13-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 13-14, although Luxxbox and Vissenberg teach manufacturing a sound-dampening light fixture as disclosed in claim 12, the prior art the prior art of the record fails to teach wherein each manufactured sound-dampening light fixture is modular and is combinable with a plurality of other sound-dampening light fixtures using interconnecting panels; and wherein a combined structure is manufactured that includes a plurality of modular sound-dampening light fixtures linked together via interconnecting sound-dampening panels. 

Regarding claim 19, although Luxxbox and Park teach the sound-dampening lighting apparatus as disclosed in claim 17, the prior art the prior art of the record fails to teach wherein the panels are interchangeable, allowing users to switch panels of different sizes and shapes to dampen sound in a specified manner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875